DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 02/27/2019, 10/11/2019, 02/18/2020 and 02/12/2021 have been considered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jianke Kang (Reg # 72,445) on 10/22/2021 and 11/01/2021.  The examiner’s amendment corrects an ambiguity in claim 1, and cancels claims 16-20.
In claim 1, please replace as follows: 
“A coil component, comprising: 
a body having one surface and another surface opposing each other in one direction, and a plurality of walls each connecting the one surface to the other surface of the body, and including a magnetic metal powder; 
a coil portion disposed in the body, and having at least one turn; 
first and second external electrodes disposed on the one surface of the body and spaced apart from each other, and connected to the coil portion; 
and spaced apart from the first and second external electrodes, and a side surface portion disposed on at least one of first and second side surfaces opposing each other among the plurality of walls of the body; 
an insulating layer covering the other surface of the body and the plurality of walls of the body, and having an opening exposing the side surface portion of the third external electrode; and 
a shielding layer disposed on the insulating layer, and including a cap portion disposed on the other surface of the body, and side wall portions disposed on the plurality of walls of the body and connected to the side surface portion of the third external electrode through the opening.”
Cancel claims 16-20.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a coil component, comprising: 
a body having one surface and another surface opposing each other in one direction, and a plurality of walls each connecting the one surface to the other surface of the body, and including a magnetic metal powder; 
a coil portion disposed in the body, and having at least one turn; 
first and second external electrodes disposed on the one surface of the body and spaced apart from each other, and connected to the coil portion; 
and spaced apart from the first and second external electrodes, and a side surface portion disposed on at least one of first and second side surfaces opposing each other among the plurality of walls of the body; 
an insulating layer covering the other surface of the body and the plurality of walls of the body, and having an opening exposing the side surface portion of the third external electrode;  and 
a shielding layer disposed on the insulating layer, and including a cap portion disposed on the other surface of the body, and side wall portions disposed on the plurality of walls of the body and connected to the side surface portion of the third external electrode through the opening.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-14 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 15 recites, a coil component, comprising:  
a body including an insulating resin, and a magnetic metal powder dispersed in the insulating resin, and having one surface and another surface opposing each other in one direction, two side surfaces connecting the one surface and the other surface and opposing each other, and front and rear surfaces connecting the two side surfaces and opposing each other;   
an internal insulating layer disposed in the body; 

first and second external electrodes disposed on the one surface of the body and spaced apart from each other;  
a third external electrode disposed on the one surface of the body and spaced apart from the first and second external electrodes, and extending to at least a portion of the two side surfaces of the body; 
an insulating layer covering the other surface of the body, the two side surfaces of the body, and the front and rear surfaces of the body, and including an opening exposing a region of the third external electrode extending to the at least the portion of the two side surfaces of the body; 
a shielding layer disposed on the insulating layer, covering the other surface of the body, the two side surfaces of the body, and the front and rear surfaces of the body, and connected to the region of the third external electrode exposed in the opening.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALCOLM BARNES/
Examiner, Art Unit 2837
11/01/2021

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837